Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely solely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Namely, the new ground of rejection relies on the combination of Bauan et al. (US 10567249 B1) in view of Gvirtsman et al. (US 20110022688 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1.	Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

	Applicant has not provided citations to the specification in support of the amendments.

	Claim 1 references a “according to a display alignment order, wherein resources having higher priority in the display alignment order are represented individually by individual nodes and resources having lower priority in the display alignment order are grouped with resources of a same type into a group node.” 
	Examiner has not found clear support for this combination of elements. 
	First, Applicant has not found the usage of the term “priority.” The Specification does not use this term. While related terms are used in the Specification (for example, significance), these terms are separately utilized in the claims, and are not viewed as being the same. (Note, it is not sufficient to show that they are the same or similar concepts, as the priority of the claims is recited separately from the significance of the claims, and so are separate elements)
	Second, as “priority” is not found, so too representing nodes individually or in groups on the basis of relative priority is not found within the claim. The concepts of representing nodes individually and as a group are, but it does not appear to be related to priority.
	Third, as “priority” is not found, so too a relationship between a “display alignment order” and higher/lower priority is not found. Display alignment order is related to significance, but as noted previously significance and priority are not viewed as being the same element. 
	
	Claims 2-12 and Claims 14-15 are rejected for depending upon Claim 1 or incorporating the same language as Claim 1 respectively.

	Appropriate correction or an indication as to where support for the amendment subject matter can be found within the original disclosure is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claims 1, 5-6, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauan et al. (US 10567249 B1) in view of Gvirtsman et al. (US 20110022688 A1).

Claim 1	Bauan teaches a topological map presentation system, comprising:
a processing apparatus (FIG. 1B, Client 160) configured to:
generate a user interface (FIG. 2, step 204, Col. 5, Lines 39-41, generating graphical visualizations) comprising a topological map having resources as nodes and connecting the nodes with lines based on relations among the resources, (FIGs. 4A-4D, FIGs. 7A-7C, and FIGs. 9A-9E; Col. 3, Lines 30-39, generating UI comprising a topology with resources as nodes and links as relations between nodes) according to a display alignment order, (Col. 7, Lines 10-16, wherein nodes are displayed according to an alignment order such as location) wherein resources having lower priority in the display alignment order are grouped with resources of a same type into a group node (FIG. 4A-4B, group nodes 410A and group nodes 422, 424, and 426; Col. 7, Lines 20-49, especially Lines 43-45, wherein resources having a lower priority are group into group node of a same type, i.e. the location of a resource describing a type of the resource, and wherein multiple nodes being grouped reflects their individual lower priority) and resources having higher priority in the display alignment order are represented individually by individual nodes, (FIG. 4C-4D, nodes 452A and 452B; Col. 7, Line 58 – Col 8, Line 16, especially, Col. 8, Lines 12-15, wherein group nodes are broken apart into individual nodes in order to prevent a loop, and wherein the nodes being needed to show individually reflects the higher priority of the individual node)
display the topological map on a display screen, (FIG. 2, step 204, Col. 5, Lines 41-42, providing the graphical visualization to the user) wherein the topological map provides a tiered display in which all nodes having a same resource type are displayed in a same tier. (FIG. 4A-4B, source type 410/410A, interface type 420/420A, destination type 430/430A, Col. 7, Lines 6-6, wherein the map provides a tier display from left to right where nodes of a same type, source, interface, and destination types, are displayed in the same tier) 
However, Bauan does not explicitly teach in response to a selection of a tier, update the topological map to display nodes related to at least one node in the selected tier in upward and downward directions from the at least one node.
From a related technology, Gvirtsman teaches in response to a selection of a tier, (¶0011, wherein a perspective may be selected; ¶0009, wherein a perspective comprises a tier) update the topological map to display nodes related to at least one node in the selected tier in upward and downward directions from the at least one node. (¶0019, displaying the nodes in an upward and downward directions on the display screen)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bauan to incorporate the perspective and display techniques described by Gvirtsman in order to improve user experience when using network topology visualizations

Claim 5	Bauan in view of Gvirtsman teaches Claim 1, and further teaches
processing apparatus is configured to expand each group node into a plurality of nodes, comprising individual or group nodes, (Bauan, FIG. 4C-4D, nodes 452A and 452B; Col. 7, Line 58 – Col 8, Line 16, especially, Col. 8, Lines 12-15, wherein group nodes are expanded into individual nodes in order to prevent a loop) and 
the processing apparatus configured to ensure that a prescribed number of the nodes with highest priority in the display alignment order are included inside a display area of the display screen. (Bauan, FIG. 8, step 804, Col. 10, Lines 37-61, especially Lines 58-61, wherein a prescribed number of nodes are included in the display area, for example, nodes having the highest packet loss, wherein alignment order is based on packet loss)

Claim 6	Claim 5
Wherein the processing apparatus is configured to omit a sub-topology of the topological map to ensure that a ratio of group nodes to total nodes with the display are is less than a prescribed ratio.

Claim 14 is taught by Bauan in view of Gvirtsman as described for Claim 1. 
Claim 15 is taught by Bauan in view of Gvirtsman as described for Claim 1.

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bauan et al. (US 10567249 B1) in view of Gvirtsman et al. (US 20110022688 A1) and in further view of Orner et al. (US 20160191357 A1).

Claim 2	Bauan in view of Gvirtsman teaches Claim 1, 
wherein the topological map further displays a marker associated with each node, each marker indicating a state of the resource, represented by the associated node, as load information of the node. (Gvirtsman, FIG. 3, ¶0021, comprising state information such as whether they are executing given processes, i.e. load information of the node) 
However, Bauan in view of Gvirtsman does not explicitly teach wherein the apparatus is configured, in response to a selection of a perspective of consideration based on the topological map to calculate a significance of a state of each of the resources based on evaluation criteria determined in advance, and update a display mode of each marker and the display alignment order based on the calculated significances.
calculate a significance of a state of each of the resources (FIG. 3, alert symbol 326, ¶0039, calculating a significance, i.e. an alert, that represent a state of a resource, e.g. indicating a change in the network) based on evaluation criteria determined in advance, (¶0038, wherein for example, the alert is based upon an expected memory usage) and update a display mode of each marker and the display alignment order based on the calculated significances. (¶0038, wherein the display changes and displays the alerted node different, i.e. a display mode of [the] marker is changed based upon the alert)
It would be obvious to one of ordinary skill in the art before the effective time of the invention to further modify the teachings of  Bauan in view of Gvirtsman to incorporate the network visualization techniques described in Orner in order to more effectively communication the necessary information to the user. 

3.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bauan et al. (US 10567249 B1) in view of Gvirtsman et al. (US 20110022688 A1) and Orner et al. (US 20160191357 A1) and in further view of Quarterman et al. (US 7681131 B1).

Claim 3	Bauan in view of Gvirtsman and Orner teach Claim 2, and further teaches the perspective of consideration is a capacity planning (Gvirtsman, ¶0020, wherein the input may be used for capacity planning) for preventing a deficiency in performance of one or more of the resources at a future time point, (Examiner notes that “for the purpose of… at a future time point” comprises an intended use statement and does not have patentable weight as the step of “preventing” is not recited as part of the claimed embodiment; Gvirtsman, ¶0020, wherein the input may be used for capacity planning)
However, Bauan in view of Gvirtsman and Orner does not explicitly teach the selected tier represents a resource type comprising applications, for each node in a tier representing the resource type comprising servers, the evaluation criteria comprise a continuation time during which a threshold of a performance abnormality determination of the resource, represented by that node, is exceeded at a future time point.
From a related technology, Quarterman teaches for each node in a tier representing the resource type comprising servers, the evaluation criteria comprise a continuation time during which a threshold of a performance abnormality determination of the resource, represented by that node, is exceeded at a future time point. (Col. 15, Lines 19-29, wherein the evaluation criterion related to network factors such as time out response, i.e. a response time prediction, and round trip delays, i.e. a continuation time; Examiner notes that as the claim does not present alternate conditions a for the contingent elements of the claim, i.e. “when the…” or as an affirmative step being performed, Quarterman may teach the element broadly, i.e. as a non-contingent element)
It would be obvious to one of ordinary skill in the art to further modify the teachings of Bauan in view of Gvirtsman and Orner with the teachings of Quarterman in order to better present network risks adequate to characterize performance anomalies. (Quarterman, Col. 4-5)

Claim 4	Bauan in view of Gvirtsman and Orner teach Claim 2, and further teaches the perspective of consideration is a capacity planning for preventing deficiency in performance of one or more of the resources at a future time point, (Examiner notes that “for the purpose of… at a future time point” comprises an intended use statement and does not have patentable weight as the step of “preventing” is not recited as part of the claimed embodiment; Gvirtsman, ¶0020, wherein the input may be used for capacity planning)
However, Bauan in view of Gvirtsman and Orner does not explicitly teach the selected tier represents a resource type comprising servers, for each node in the tier representing the resource type comprising servers, the evaluation criteria comprise a remaining time until a threshold of performance abnormality determination of the resource represented by that node, and for each node in a tier representing a resource type comprising applications, the evaluation criteria comprise a response time prediction of the resource, represented by that node, at a future time point.
From a related technology, Quarterman teaches for each node in the tier representing the resource type comprising servers, the evaluation criteria comprise a remaining time until a threshold of performance abnormality determination of the resource represented by that node, and for each node in a tier representing a resource type comprising applications, the evaluation criteria comprise a response time prediction of the resource, represented by that node, at a future time point. (Col. 15, Lines 19-29, wherein the evaluation criterion related to network factors such as time out response, i.e. a response time prediction, and round trip delays, i.e. a magnitude of a performance, and the delay time further indicates remaining time until a threshold is exceeded, i.e. the non-delayed time; Examiner notes that as the claim does not present alternate conditions a for the contingent elements of the claim, i.e. “when the…” or as an affirmative step being performed, Quarterman may teach the element broadly, i.e. as a non-contingent element)
It would be obvious to one of ordinary skill in the art to further modify the teachings of Bauan in view of Gvirtsman and Orner with the teachings of Quarterman in order to better present network risks adequate to characterize performance anomalies. (Quarterman, Col. 4-5)

4.	Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauan et al. (US 10567249 B1) in view of Gvirtsman et al. (US 20110022688 A1) and in further view of Tharp et al. (US 20050010386 A1).

Claim 7	Bauan in view of Gvirtsman teaches Claim 5, and further teaches further comprising a management server, (Bauan, FIG. 1B, server 154) wherein the processing apparatus is configured to, when updating the topological map, request the management server to acquire data necessary for updating the topological map, (Gvirtsman, ¶0011, obtaining the network topology information based upon the input received) and
the management server is configured to, when there is a data acquisition request from the processing apparatus, (Examiner notes that “when there is a data acquisition request” places a contingent limitation on the management server, and so the scope of the management server requires the management server is capable of performing the contingent act, but does not require performance of the contingency, i.e. a data acquisition request)
However, Bauan in view of Gvirtsman does not explicitly teach generate a plurality of data acquisition queries with different data acquisition ranges based on the data acquisition request, calculate an amount of reduction of an information amount of the topological map when the processing apparatus updated the topological map based on data acquired based on the data acquisition queries, and select one of the data acquisition queries based on minimizing the amount of reduction of the information amount, execute the selected data acquisition query, and send data, representing a result of the executed data acquisition query, to the processing apparatus.
From a related technology, Tharp teaches generate a plurality of data acquisition queries with different data acquisition ranges based on the data acquisition request, (FIG. 2E, step 246, ¶0074, generating criteria inquires based on a data request, wherein each has their own respective conditions, i.e. data acquisition ranges)
calculate an amount of reduction of an information amount of the topological map when the processing apparatus updated the topological map based on data acquired based on the data acquisition queries, (¶0074, wherein the defined nodes are determined, i.e. a reduction of the information to the needed to be queried) and select one of the data acquisition queries based on minimizing the amount of reduction of the information amount, execute the selected data acquisition query, (¶0074, querying the determined nodes thereby minimizing the information amount) and send data, representing a result of the executed data acquisition query, to the processing apparatus. (¶0076, wherein the data is synchronized with the processing apparatus)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Bauan in view of Gvirtsman with the teachings of Tharp in order to more efficiently utilize networking resources. 

Claim 8	Bauan in view of Gvirtsman in view of Tharp teaches Claim 7, and further teaches wherein the management system selects one of the data acquisition queries that is expected to end within a target response time for sending the data to the processing apparatus and which minimizes the amount of reduction of the information amount. (Tharp, FIG. 2E, step 246, ¶0074, generating criteria inquires based on a data request, wherein each has their own respective conditions, i.e. data acquisition ranges, querying the determined nodes thereby minimizing the information amount)

Claim 9	Bauan in view of Gvirtsman in view of Tharp teaches Claim 8, and further wherein the management server is configured to execute the data acquisition queries in an ascending order of the amount of reduction of the information amount and not to execute subsequent data acquisition queries once the target response time elapses. (Tharp, FIG. 2E, step 246, ¶0074, generating criteria inquires based on a data request, wherein each has their own respective conditions, i.e. data acquisition ranges)
 
Claim 10	Bauan in view of Gvirtsman in view of Tharp teaches Claim 7, and further teaches wherein the amount of reduction of the information amount is a value that increases as a distance in the display screen between the tier that is a target of the data acquisition request and the selected tier. (Tharp, ¶0074, wherein the defined nodes are determined, i.e. a reduction of the information to the needed to be queried)

Claim 11	Bauan in view of Gvirtsman in view of Tharp teaches Claim 7, and further teaches wherein the amount of reduction of the information amount is a value that increases as a distance between the node that is a target of the data acquisition request and end parts in leftward and rightward directions of the display area increases. (Tharp, ¶0074, wherein the defined nodes are determined, i.e. a reduction of the information to the needed to be queried)

Claim 12	Bauan in view of Gvirtsman in view of Tharp teaches Claim 7, and further teaches based on an input, identify a content of a change to a structure of the topological map and data to be acquired by the data acquisition request; calculate a range of nodes to be grouped into a new group node and a display position of the new group node in the display area based on the data sent from the management server; and update the topological map to omit the calculated range of nodes and add the new group node at the calculated display position. (Gvirtsman, FIG. 2, ¶0017, GUI 200 configured to accept inputs changing the structure of the topological display by changing perspectives, FIG. 3, ¶0021, wherein node groups LAB1 and LAB6 are grouped by the omission of the other groups show in 210, wherein the nodes are under a prescribed ratio of according to the selection)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the related art of data visualization.
Bliesner et al. (US 20180131585 A1)
Liensberger et al. (US 20170010756 A1)
Degioanni (US 20150052441 A1)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442